ICJ_073_TransborderArmedActions_NIC_CRI_1987-08-19_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING BORDER AND
TRANSBORDER ARMED ACTIONS

(NICARAGUA v. COSTA RICA)

ORDER OF 19 AUGUST 1987

1987

COUR INTERNATIONALE DE JUSTICE:

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À DES ACTIONS ARMÉES
FRONTALIÈRES ET TRANSFRONTALIÈRES

(NICARAGUA c. COSTA RICA)

_ ORDONNANCE DU 19 AOUT 1987
Official citation :

Border and Transborder Armed Actions
(Nicaragua v. Costa Rica), Order of 19 August 1987,
CJ. Reports 1987, p. 182.

Mode officiel de citation :

Actions armées frontalières et transfrontalières
(Nicaragua c. Costa Rica), ordonnance du 19 août 1987,
C.I.J. Recueil 1987, p. 182.

 

Sales number 5 3 5
N° de vente :

 

 

 
182

COUR INTERNATIONALE DE JUSTICE
ANNEE 1987

19 août 1987

AFFAIRE RELATIVE À DES ACTIONS ARMÉES
FRONTALIÈRES ET TRANSFRONTALIÈRES

(NICARAGUA c. COSTA RICA)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et l’article 89 du Règlement de la
Cour,

Vu la requête enregistrée au Greffe de la Cour le 28 juillet 1986 par la-
quelle la République du Nicaragua a introduit une instance contre la
République du Costa Rica,

Vu la désignation par la République du Costa Rica, à laquelle copie de
la requête a immédiatement été communiquée, d’un agent et d’un coagent
aux fins de l'instance,

Vu la notification prévue à l’article 63, paragraphe 1, du Statut, adressée
le 3 novembre 1986 aux Etats parties au traité américain de règlement
pacifique («pacte de Bogota») signé 4 Bogota le 30 avril 1948, qui était
invoqué dans la requête,

Vu l’ordonnance du 21 octobre 1986, par laquelle la Cour a fixé au
21 juillet 1987 la date d'expiration du délai pour le dépôt du mémoire de la
République du Nicaragua et au 21 avril 1988 celle de l’expiration du délai
pour le dépôt du contre-mémoire de la République du Costa Rica, et l’or-
donnance du 21 juillet 1987, par laquelle le Vice-Président de la Cour a
reporté ces dates au 10 août 1987 et au 2 juin 1988 respectivement,

Vu le mémoire déposé par la République du Nicaragua dans le délai
ainsi prorogé,

1987
19 août
Rôle général
n° 73
ACTIONS ARMÉES (ORDONNANCE 19 VIII 87) 183

Considérant que, par une lettre en date du 11 août 1987 adressée au
Président de la Cour, le ministre des relations extérieures de la Répu-
blique du Nicaragua a transmis une copie du texte original espagnol d’un
accord signé le 7 août 1987 à Guatemala par les présidents des cinq Etats
d'Amérique centrale (accord d’« Esquipulas II», intitulé « Procedimiento
para establecer una paz firme y duradera en Centro América»);

Considérant que, dans une communication du 12 août 1987 adressée au
Greffier, agent du Nicaragua s’est référé à cet accord et a déclaré que «le
Nicaragua se désiste de l'instance introduite contre le Costa Rica»;

Considérant que, par lettres du 11 et du 12 août 1987, le Greffier a
transmis copie des communications susmentionnées à l’agent du
Costa Rica et l’a informé que le Président de la Cour, conformément à
l’article 89, paragraphes 2 et 3, du Règlement, avait fixé au 18 août 1987 la
date d’expiration du délai dans lequel le Costa Rica pourrait déciarer s’il
s’opposait au désistement du Nicaragua;

Considérant que, par lettre du 18 août 1987, reçue au Greffe le même
jour, l’agent du Costa Rica a déclaré notamment que son gouvernement
ne faisait pas objection au désistement;

Prend acte du désistement du Gouvernement nicaraguayen de l’ins-
tance introduite par la requête enregistrée le 28 juillet 1986;
Ordonne que l’affaire soit rayée du rôle.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le dix-neuf août mil neuf cent quatre-vingt-sept, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République du
Nicaragua et au Gouvernement de la République du Costa Rica.

Le Président,
(Signé) NAGENDRA SINGH.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
